Title: To Alexander Hamilton from James McHenry, 5 July 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 5th. July—1799—
          
          I yesterday recieved your Letter, inclosing one from a certain Alexander Richards, dated New York the 2d. Instant, to Major Wilcocks, stating that he can possibly furnish to the Troops, fresh meat in the proportion of one fourth only.
          As this would not comply with your General Order, for supplying the troops, five days in the week, with fresh provisions, you intimate a desire, that the Contract which applies to Mr. Richards, should be annulled. I say applies, because I cannot know Mr Richards in any thing that respects, supplying rations, in the State of New–York, William Colfax of Bergen County New Jersey, being the Contractor (Detroit, Niagara, and the Western Posts excepted) for the whole State.
          You will have percieved my ideas respecting the alternatives in the ration allowed by Law, by my Letter to you, dated the 27th June ulto. inclosing one to Mr. John King the Contractor at Elizabeth Town New Jersey, in answer to a letter I had recieved from him, complaining of the general order, and claiming himself, at all reasons, the choice of the alternative. It continues to be my decided opinion, that the choice, of the alternatives, in the ration ought to be in the Commander Officer, who is charged not merely with the discipline, and military operations of the troops, but with every thing that respects their well being; and not in the Contractor, who by issuing an improper alternative or kind of ration, at particular seasons, might so materially affect the health of the army, as to render it totally inopperative.
          I must suppose Mr Richards is an agent, for the Contractor, to procure supplies at particular places, on terms agreed between them, with this Agent, or his agreement with his Principal the Contractor, we have nothing to do. The Principal alone is our Object, and it is material to advert to the words of the Contract with him; the words, and form of which differing form those generally used—The form is that of a Bond, in the penalty of five thousand dollars, with a special condition, to “supply and issue forth, to all the troops of the United States, that now are, or may be hereafter, stationed, within the State of New York (the Garrisons of Detroit, Niagara, and the Western posts excepted) and to all such recruiting parties, as now are, or may be hereafter, ordered within the said State, for and during the year—1799, at their respective stations in good, wholesome, and merchantile provisions, in rations to each man per day of the following specie, and quantity, namely one and a quarter pounds of prime beef, or three quarters of a pound of prime pork” &c This Contract contains a provision for the case of an alteration of the ration, in case Congress should reduce it, in any of its parts, but being predicated upon the Law of the 16th. July 1798: designates beef or pork generally, without distinction of fresh or salt.
          I fully agree with you, that Government ought not to be dictated to by Contractors; that where alternatives are offered in the ration by Law, the choice according to circumstances, or seasons, should at all times rest in the Officer, having the chief command of the Troops, whether forming an Army, or distributed throughout a District of Country; and apply the same choice, in the same way, where the meats for a ration, are mentioned generally, without distinction of salted or fresh, the good of the Army, and I think sound reason, will support these opinions.
          Your professional knowledge, will enable you to determine, whether the Penalty of Mr. Colfax’s Bond or Contract, might not be resorted to, to compel a performance, agreeably to your general order. At any rate the unreasonable constructions, dictates, or wishes, of Contractors must not be yielded to, this would produce incalculable mischiefs to the Army.
          If thought most adviseable, and it will produce no inconveniences to the Troops, I freely consent that the contract which applies to Mr. Richards, be declared at an end; and that measures be taken to obtain supplies, from other persons, on the most oeconomical terms possible.
          I enclose one of the General forms for Ration Contracts, struck off, for the Department, it will suggest the terms, we have adopted, and the originals of the correspondence you forwarded.
          I am Sir with great respect your obedt. hble servant
          
            James McHenry
          
          Major General Alexander Hamilton—
        